Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Crestview Health and Rehabilitation,
(CCN: 44-5409),

Petitioner,
v.
Centers for Medicare & Medicaid Services
Docket No. C-13-433
Decision No. CR3886

Date: May 21, 2015

DECISION

Petitioner, Crestview Health and Rehabilitation, is a long-term care facility located in
Nashville, Tennessee, that participates in the Medicare program. Based on a Life Safety
Code (LSC) survey, completed December 4, 2012, the Centers for Medicare & Medicaid
Services (CMS) determined that the facility was not in substantial compliance with
multiple LSC provisions, including those related to emergency egress and fire alarm
procedures, and that its deficiencies posed immediate jeopardy to resident health and
safety. CMS imposed an $8,000 per-instance civil money penalty (CMP). Petitioner
appeals.

For the reasons set forth below, I find that the facility was not in substantial compliance
with Life Safety Code requirements and that the penalty imposed is reasonable. I have no
authority to review the immediate jeopardy determination.
I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act § 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483, and include the requirement that
facilities comply with all applicable provisions of the 2000 edition of the Life Safety
Code of the National Fire Protection Association (NFPA). 42 C.F.R. § 483.70(a). To
participate in the Medicare program, a nursing facility must maintain substantial
compliance with these and all other program requirements. To be in substantial
compliance, a facility’s deficiencies may pose no greater risk to resident health and safety
than “the potential for causing minimal harm.” 42 C.F.R. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. The regulations require that each facility be surveyed annually, with
no more than fifteen months elapsing between surveys. 42 C.F.R. § 488.308(a).
Facilities must be surveyed more often, if necessary, to ensure that identified deficiencies
are corrected. Act § 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a), 488.308.

Here, surveyors from the Tennessee Department of Health (state agency) completed
ealth and LSC surveys on December 6, 2012.' Based on the survey findings, CMS
determined that the facility was not in substantial compliance with the following LSC
provisions:

e K018 (LSC § 19.3.6.3) — which regulates corridor doors — at scope and severity
level D (isolated instance of noncompliance that causes no actual harm, with the
potential for more than minimal harm);

e K025 (LSC § 19.3.7) — which regulates smoke barriers — at scope and severity
level D;

¢ K038 (LSC §§ 7.1 and 19.2.1) — which includes means of egress requirements — at
scope and severity level L (widespread immediate jeopardy);

¢ K050 (LSC § 19.7.1.2) — which governs fire drills — at scope and severity level L;

© K064 (L.S.C. §§ 9.7.4.1 and 19.3.5.6) — which governs fire extinguishers — at
scope and severity level D;

' The LSC survey was completed on December 4, and the health survey was completed
on December 6. The findings from the health survey are not included in this appeal.
¢ K067 (L.S.C. §§ 9.2 and 19.5.2) — which governs heating, ventilating, and air
conditioning — at scope and severity level E (pattern of noncompliance that causes
no actual harm with the potential for more than minimal harm);

e K130(L.S.C. §§ 8.2.3.2.4.2 and 8.3.4.1) — which include miscellaneous
requirements for smoke/fire barriers and penetrations and openings in those
barriers — at scope and severity level D;

e K147(LS.C. § 9.1.2) — which governs electrical wiring and equipment — at scope
and severity level D; and

e K211 (LS.C. §§ 8.4.3 and 19.3.2.7 )— which addresses alcohol-based hand-rub
solutions — at scope and severity level D.

CMS Exs. 1, 10. Based on these findings, CMS has imposed a per-instance CMP of
$8,000. CMS Ex. 8-9.

Petitioner timely requested a hearing.

The parties have filed pre-hearing briefs (CMS Br.; P. Br.), closing briefs (CMS Cl. Br.;
P. Cl. Br.); and CMS filed a reply brief (CMS Reply). I have admitted into evidence
CMS exhibits (CMS Exs.) 1-12 and Petitioner’s exhibits (P. Exs.) 1-4. The parties
submitted the direct testimony of their witnesses in the form of affidavits. Because
neither party elected to cross-examine any of the witnesses, we did not convene an in-
person hearing. Order Following Prehearing Conference (Nov. 7, 2013); Order (Dec. 13,
2013).

IL. Issues
The issues before me are:
1. Was the facility in substantial compliance with Medicare LSC requirements; and

2. If the facility was not in substantial compliance, is the penalty imposed — $8,000
per-instance — reasonable.

Initially, Petitioner also challenged the immediate jeopardy findings. An administrative
law judge may review CMS’s scope and severity findings (which include a finding of
immediate jeopardy) only if a successful challenge would affect the range of the CMP or
if CMS has made a finding of substandard quality of care that results in the loss of
approval of a facility’s nurse aide training program. 42 C.F.R. § 498.3(b)(14), (d)(10);
Cedar Lake Nursing Home, DAB No. 2344 at 9 (2010); Evergreen Commons, DAB No.
2175 (2008); Aase Haugen Homes, DAB No. 2013 (2006). For a per-instance penalty,

the regulations provide only one range ($1,000 to $10,000), so the level o
noncompliance here does not affect the range of the CMP. 42 C.F.R. § 488.438(a)(2).

The facility does not claim that it risks losing approval of a nurse aide training program.
Even if it did, CMS’s scope and severity finding would not affect approval of such a
program. By statute and regulation, if, as here, CMS imposes a penalty of $5,000 or
more, the state agency cannot approve the program, so the facility would lose its approval
without regard to the immediate jeopardy finding. Act § 1819(f)(2)(B); 42 C.F.R.

§ 483.151(b)(2)(iv).

Thus, because the immediate jeopardy finding does not affect the range of the CMP or
cause the facility to lose approval of its nurse aide training program (if it has one), the
finding is not reviewable, which Petitioner conceded in its closing brief. P. Cl. Br. at 4.

III. Discussion

A. The uncontested evidence establishes that the facility was not in substantial
compliance with the requirements of the LSC cited at Tags K018, K025,
K064, K067, K130, K147, and K211.”

In addition to the two immediate jeopardy deficiencies, the surveyors cited the following:

K018 (LSC § 19.3.6.3) — Among other requirements, corridor doors must “be provided
with a means suitable for keeping the door closed... .” L.S.C. § 19.3.6.3.2; CMS Ex. 10
at 14. The surveyors observed that a corridor door to one of the clean utility rooms did
not fully close and latch in its frame. CMS Ex. | at 2; CMS Ex. 2 at 12; CMS Ex. 11 at
2, 6 (Byrd Decl. §§ 3, 11); CMS Ex. 12 at 2, 6-7 (Hart Decl. ff 2, 11). The surveyors,
Richard Byrd and Caleb Hart, are fire safety specialists. They explain that, because the
door could not be closed (creating a barrier), smoke and fire would not be contained in
the utility room if a fire broke out there. Smoke and fire could spread through the facility
corridors. CMS Ex. 11 at 6 (Byrd Decl. § 11); CMS Ex. 12 at 6-7 (Hart Decl. ¥ 11).

K025 (LSC § 19.3.7) — Smoke barriers must have a fire resistance rating of at least a half
hour. L.S.C. § 19.3.7.3; CMS Ex. 10 at 14. The surveyors observed a missing ceiling tile
in the facility’s mechanical room. CMS Ex. | at 3; CMS Ex. 2 at 15; CMS Ex. 11 at 2, 6

(Byrd Decl. § 3, 11); CMS Ex. 12 at 7 (Hart Decl. ff 2, 11). As Fire Safety Specialists

> My findings of fact/conclusions of law are set forth, in bold and italics, as captions in
the discussion section of this decision.
Byrd and Hart point out, an electrical fire can begin in the facility’s mechanical room,
and, with the ceiling tile missing, the fire would not be contained in that room. CMS Ex.
11 at 6-7 (Byrd Decl. ¥ 11); CMS Ex. 12 at 6-7 (Hart Decl. § 11).

K064 (LSC §§ 9.7.4.1 and 19.3.5.6) — Portable fire extinguishers must be provided in all
health care occupancies, and they must be inspected at least monthly. LSC §§ 9.7.4.1,
19.3.5.6; NFPA 10; CMS Ex. 10 at 11, 13. The surveyors noted that the fire extinguisher
in the basement mechanical room had not been inspected since June 2012, six months
earlier. CMS Ex. | at 12; CMS Ex. 2 at 25; CMS Ex. 11 at 2, 7 (Byrd Decl. {§ 3, 11);
CMS Ex. 12 at 2, 7 (Hart Decl. 2, 11). Because the extinguisher had not been
inspected in such a long time, the facility risked its being inoperable if needed. CMS Ex.
11 at 7 (Byrd Decl. § 11); CMS Ex. 12 at 7 (Hart Decl. 11).

K067 (LSC §§ 9.2 and 19.5.2) — Heating, ventilation, and air conditioning systems must
be installed properly and must comply with NFPA standards. LSC §§ 9.2, 19.5.2; NFPA
90 A and B; CMS Ex. 10 at 10, 15. The surveyors noted that the vents in six of the
resident bathrooms were not functioning. CMS Ex. | at 13; CMS Ex. 11 at 2, 7 (Byrd
Decl. ff 3, 11); CMS Ex. 12 at 2, 7 (Hart Decl. §§ 11). An inoperable bathroom vent can
cause moisture to build up, leading to mold or water damage; it may expose residents to
noxious fumes and unpleasant odors. CMS Ex. 11 at 7 (Byrd Decl. J 11); CMS Ex. 12 at
7 (Hart Decl. ¥ 11).

K130 (LSC §§ 8.2.3.2.4.2 and 8.3.4.1) — Doors in smoke barriers must close with
minimal clearance (the amount necessary for proper operation) and must not have
undercuts, louvers, or grills. LSC § 8.3.4.1; CMS Ex. 10 at 8. Similarly, pipes, conduits,
cables, wires, air ducts, pneumatic tubes and ducts, and similar equipment that passes
through fire barriers must be protected. LSC § 8.2.3.2.4.2; CMS Ex. 10 at 7. The
surveyors observed a door leading to the kitchen that did not close within its frame; they
also observed a hole near a light fixture in a janitor’s closet. That closet contained
chemicals, which could ignite. CMS Ex. 1 at 14-15; CMS Ex. 2 at 30; CMS Ex. 11 at 2,
7 (Byrd Decl. 9 3, 11); CMS Ex. 12 at 2, 7 (Hart Decl. { 2, 11). The fire specialists
explained that these breaches in the smoke barriers meant that any smoke or fire
originating in the kitchen or janitor’s closet could not be contained, but would spread.
CMS Ex. 11 at 7 (Byrd Decl. § 11); CMS Ex. 12 at 7 (Hart Decl. ¥ 11).

K147 (LSC § 9.1.2) — Electrical wiring and equipment must comply with NFPA 70. LSC
§ 9.1.2; CMS Ex. 10 at 10. The surveyors observed unsecured and overloaded power
strips, which created the risks of the strips overheating, sparking, and/or igniting a fire.
Several outlets were in disrepair, creating risks of accidental electrocution and outlet
sparking, which could start an electrical fire. CMS Ex. | at 15-16; CMS Ex. 2 at 30;
CMS Ex. 11 at 7 (Byrd Decl. § 11); CMS Ex. 12 at 7 (Hart Decl. ¥ 11).
K211 (LSC §§ 8.4.3 and 19.3.2.7) — Alcohol-based hand rubs must be installed properly.
They may not be installed over or adjacent to an ignition source. LSC §§ 8.4.3, 19.3.2.7;
CMS Ex. | at 16; CMS Ex. 10 at 9. The surveyors observed alcohol-rub dispensers
mounted above a night light and an electrical outlet in the first floor physical therapy
room. CMS Ex. | at 17; CMS Ex. 11 at 7 (Byrd Decl. § 11); CMS Ex. 12 at 7 (Hart
Decl. § 11). The highly flammable alcohol could spill or leak into the electrical source,
igniting a fire. CMS Ex. 11 at 7 (Byrd Decl. J 11); CMS Ex. 12 at 7 (Hart Decl. ¥ 11).

Petitioner does not directly challenge any of these survey findings. Rather, it complains
that, because CMS’s December 14, 2012 notice letter did not specify “that the facility
was not in substantial compliance due to any certain tag,” CMS did not provide proper
notice that the non-immediate jeopardy tags contributed to the finding of substantial
noncompliance. P. Cl. Br. at 7; see CMS Ex. 8.

Referring to the December surveys, CMS’s notice letter advises Petitioner: that the
facility was not in substantial compliance with federal requirements for nursing homes
participating in the Medicare and Medicaid programs; that, on December 3 and 4, the
facility’s deficiencies posed immediate jeopardy to resident health and safety; and that
the facility remained out of substantial compliance thereafter. The letter refers the
facility to the statement of deficiencies (CMS form 2567) provided by the state agency
(CMS Ex. 1). CMS Ex. 8 at 1. The letter is explicit: CMS based the $8,000 per-instance
CMP on “your facility’s noncompliance as evidenced by the findings of the December 4,
2012 LSC survey. ...” CMS Ex. 8 at 2. Thus, the notice letter advised Petitioner that
CMS imposed the CMP because of all the deficiencies cited at scope and severity level D
or greater. See Act § 1819(h); 42 C.F.R. § 488.400 (authorizing the Secretary to impose
remedies when a facility is not in substantial compliance with program requirements);

42 C.F.R. § 488.301 (defining substantial compliance as a level of compliance such that
deficiencies pose no greater risk than the potential for causing minimal harm). Nothing
in the letter suggests that the CMP was limited to the immediate jeopardy findings.
Moreover, Petitioner well understood this, as evidenced by its hearing request, which
appeals “all deficiencies and findings of noncompliance in this matter[,]” including “each
tag cited in the survey.” Hearing Request at 2.

Citing 42 C.F.R. § 488.301, Petitioner also maintains that the non-immediate jeopardy
tags did not “serve as bases for the CMP because they posed no greater risk to resident
health or safety than the potential for causing minimal harm.” P. Cl. Br. at 7. The
undisputed evidence establishes otherwise. The non-immediate jeopardy deficiencies
were cited at scope and severity levels D and E — levels considered substantial
noncompliance. As the fire specialists’ testimony establishes, each of these deficiencies
have the potential for more than minimal harm. CMS Ex. 11 at 6-7 (Byrd Decl. § 11);
CMS Ex. 12 at 6-7 (Hart Decl. § 11). Petitioner offers no evidence challenging that
testimony.

Indeed, except to dismiss the significance of a door that does not latch properly or a
missing ceiling tile (P. Cl. Br. at 7), Petitioner does not discuss the particular findings.
But doors must close properly and ceilings must be intact because they are smoke and
fire barriers. If breached, smoke and fire would not be contained, but would spread,
putting facility residents and staff at risk of very serious harm. CMS Ex. 11 at 6-7 (Byrd
Decl. § 11); CMS Ex. 12 at 6-7 (Hart Decl. § 11). If smoke and fire breach the ceiling,
the breach is especially serious because the fire can spread undetected until the ceiling
collapses.

Thus, CMS has presented compelling and unchallenged evidence establishing that the
facility was not in substantial compliance with the non-immediate jeopardy deficiencies
cited. I therefore conclude that the facility was not in substantial compliance with
Medicare requirements, and CMS may impose a penalty.

B. The facility was not in substantial compliance with requirements of K050
because staff were not able to activate the fire-alarm system.

Facility staff must conduct quarterly fire drills on each shift to familiarize facility
personnel with the alarm signals and how they should respond to them. LSC § 19.7.1.2;
CMS Ex. 10 at 16. Personnel must respond promptly and effectively in order to protect
residents. Among other requirements, all staff must know how to: 1) transmit an
appropriate fire alarm signal to warn other building occupants; 2) summon staff; 3)
confine the fire by closing doors; and 4) relocate residents. LSC § 19.7.2.1. Staff must
be instructed in the use of and response to fire alarms. LSC § 19.7.2.3.

At the time of the survey, the facility had eighty residents. Only thirteen were able to
ambulate independently. Twelve required assistance or an assistive device to ambulate.
Fifty-five spent all or most of their time in chairs. Two were bedfast. CMS Ex. 4 at 1.

On December 3, the surveyors, with the assistance of the facility’s maintenance director,
staged a fire drill. Surveyor Hart pulled a resident’s call-bell. When a staff member
responded, he told her that the surveyors were conducting a fire drill. That staff member
told a nurse aide to activate the nearest fire alarm. But the nurse aide did not activate the
alarm; she lifted the cover but did not pull the handle to trigger the fire-alarm system.
Seeing her error, another employee (either the maintenance director or the director of
nursing) pulled the handle. CMS Ex. 12 at 2 (Hart Decl. 4 3); but see P. Ex. 3 at 1
(McKinnon Decl. { 3).

Petitioner excuses the nurse aide’s inability to activate the alarm, arguing that the facility
is not required to execute every fire drill without incident. P. Cl. Br. at 2. Petitioner
claims that the nurse aide had been properly trained and knew how to activate a fire
alarm, but thought, “momentarily” and mistakenly, that she had activated the alarm.

Under an earlier system, someone could set off the alarm by simply lifting the plastic
casing. P. Cl. Br. at 2-3. The nurse aide justifies her error by explaining that she was
“really nervous” because the surveyor was watching her. P. Ex. 3 at 1 (McKinnon Decl.

43).

Notwithstanding its employee’s inability to activate the fire alarm, Petitioner argues that
it complied with the LSC requirements because it trained its staff and conducted fire
drills. P. Cl. Br. at 3. But all the training sessions in the world will not satisfy the LSC
requirements unless staff learn how to respond in an emergency. I have no doubt that the
presence of a surveyor could be nerve-wracking, but that pales when compared to the
stress induced by a rapidly expanding fire. Staff must be so well-trained that they can set
off an alarm no matter how nervous they are. Lives may depend on it. Because the
facility’s employee was not able to activate the fire alarm as required, the facility was not
in substantial compliance with the requirements of K050.

C. The facility was not in substantial compliance with the requirements of K038
because residents and staff could not immediately leave the facility in an
emergency.

Residents and staff must be able to leave the facility in case of an emergency. To ensure
this, the means of egress (i.e., way to get out) must be “free of all obstructions or
impediments to full instant use in the case of fire or other emergency.” LSC § 7.1.10.1;
CMS Ex. 10 at 4. (emphasis added). Any device or alarm that restricts the “improper use
of a means of egress” must be designed and installed so that it cannot impede or prevent
the emergency use of the means of egress. LSC § 7.1.9; CMS Ex. 10 at 4. Exit doors
may be equipped with an approved access control system, but that system must meet
certain criteria. Among those criteria, if the part of the access control system that locks
the doors loses power, the doors must unlock automatically in the direction of egress.
LSC § 7.2.1.6.2(b); CMS Ex. 10 at 6. That way, residents and staff have a “safe and
accessible escape route.” CMS Ex. 11 at 4 (Byrd Decl. § 7); CMS Ex. 12 at 3 (Hart Decl.

46).

Petitioner concedes that, during the December 3 fire drill, the system malfunctioned, and
the exit doors did not unlock. P. Br. at 2. When the fire alarm went off, staff were not
able to leave the building because the doors remained locked. CMS Ex. 11 at 2-3 (Byrd
Decl. {| 4).

The facility’s eight exit doors were equipped with magnetic locks, which the state agency
approved, with the caveats that (among other requirements): 1) all staff have the exit
code for the locking devices; and 2) the doors unlock if the power controlling the lock is
lost or the fire detection/sprinkler system is activated. CMS Ex. 6 at 2; see LSC

§ 7.2.1.6.2(b). These conditions comport with LSC requirements and are designed to
make sure that facility residents and staff are not trapped in a burning building. CMS Ex.
11 at 3 (Byrd Decl. § 7); CMS Ex. 12 at 3 (Hart Decl. 6).

Each of the exit doors had a card-reading device in place. To override or disable the
magnetic locks, staff could manually swipe a card through the reader, that is, if staff had
such a card. It seems that the facility initially complied with this condition and gave
functional key cards to everyone, but staff misused the cards by propping the doors open
at night. Without the state agency’s knowledge or approval, the facility disabled most of
the cards. P. Ex. 1 at 1-2 (Blaylock Decl. | 6). At the time of the survey, only two key
cards were equipped to disable the locks, one for the maintenance director and one for the
facility’s director of nursing. Understandably, during the fire drill, the surveyors did not
observe any staff member using a card-reader to unlock the exit doors. CMS Ex. 11 at 4
(Byrd Decl. ¥ 8); CMS Ex. 12 at 4 (Hart Decl. 47). Thus, as the surveyors opined, the
card-reader system was virtually worthless. To unlock any doors, the maintenance
director or director of nursing had to be physically present in the facility and in
possession of his/her key card. He or she would have to go to each of the eight exit doors
to swipe the card and disable the locks. Considering that the smoke and fire would likely
impede their ability to move through the facility, they would not be able to do it
(assuming they were even present in the facility). CMS Ex. 11 at 5 (Byrd Decl. § 9);
CMS Ex. 12 at 4 (Hart Decl. § 8). In the meantime, residents and staff would be trapped.

I reject Petitioner’s claim that it was not required to provide exit codes to all staff because
the state had approved, as failsafe, its alternative to the key card system — kill-switches.
See P. Br. at 9; P. Ex. 1 at 3 (Blaylock Decl. 4 9). First, the state agency’s approval letter
unambiguously required that all staff be able to unlock the doors. CMS Ex. 6 at 2.
Second, the kill-switches proved inadequate during the December 3 fire drill. The
facility had only two such kill-switches. They were located far from the exit doors — at
the nursing stations, which are in the centers of the facility’s first and second floors. If
smoke or fire blocked access to the nursing stations, the switches would be inaccessible.
CMS Ex. 5; CMS Ex. 11 at 4 (Byrd Decl. § 7); CMS Ex. 12 at 3 (Hart Decl. ¥ 6).

During the fire drill, a kill-switch did not immediately unlock the doors because it took
time for someone to realize that the facility had an exit problem, then get to one of the
kill-switches, and to activate it. When he realized that the facility’s unlocking system had
malfunctioned, the maintenance director — who had been on the second floor with
Surveyor Hart — joined Surveyor Byrd on the first floor and, together, they went to the
closest nurses’ station and pushed the kill-switch. According to Surveyor Byrd, the doors
began to unlock slowly and sequentially. Surveyor Byrd estimated that two to three
minutes elapsed between the time the maintenance director pushed the button and the
time the final door unlocked. CMS Ex. 11 at 3 (Byrd Decl. 45); CMS Ex. 12 at 2-3 (Hart
Decl. § 4). Petitioner concedes that the doors “are set at different time intervals,” but

10

then says that they “immediately unlocked as soon as the kill switch button was pushed.”
P. Br. at 3; P. Ex. 2 at 2 (Santana Decl. ¥ 6). If set at different intervals, I do not
understand how all could have opened “immediately,” but, even assuming that the final
door opened within a short time of the kill-switch activation, the system fell short.
Surveyor Hart began the drill at 1:05 p.m. CMS Ex. 12 at 2 (Hart Decl. § 3). The doors
were finally unlocked at about 1:15 p.m. CMS Ex. 1 at 4. This can be a very long time
when smoke and fire are bearing down on the aged and infirm.

Petitioner claims that the system is nevertheless failsafe because any staff member can
push the kill-switch, and staff are almost always at or near the nurses’ stations. P. Ex. 1
at 2-3 (Blaylock Decl. § 9). The problem with this argument is that it did not happen
during the December 3 fire drill. For whatever reason, no staff person activated a kill-
switch button until the maintenance director went from the second to the first floor and
did so.* I agree with the fire safety specialists. Having only two kill-switches in place to
disable the locks was wholly inadequate.

The surveyors also tested the facility’s smoke alarm system. The smoke detector
activated facility-wide alarms, but the exit doors remained locked. CMS Ex. 11 at 3
(Byrd Decl. | 6); CMS Ex. 12 at 3 (Hart Decl. 5).

Citing LSC § 19.2.2.2.5, Petitioner argues that the facility needed just one means of
rapidly removing locks. P. Cl. Br. at 2. That provision says that each door may have
only one locking device (i.e., doors may not have multiple locks), and lists potentially
acceptable means for allowing building occupants to leave a locked building — remote
control of locks, staff carrying exit keys “at all times,” or other reliable means of
unlocking the doors. But those means must be adequate and reliable. Here, the facility’s
means of unlocking exit doors was neither adequate nor reliable. The automatic
unlocking system failed; the card-readers were virtually nonexistent; and the kill-switch
was inadequate. It took too long for someone to realize that it had to be activated and
then to get to one of the switches.

Thus, the facility did not meet LSC requirement that the means of egress be free of
obstructions and that doors automatically unlock in case of an emergency. Nor did the
facility comply with the state agency’s conditions that all staff have the exit code for the
locking devices and that doors automatically unlock in case of an emergency. The
facility was therefore not in substantial compliance with Tag K038, LSC §§ 7.1 and
19.2.1.

> No one has explained why the maintenance director activated the first floor kill switch,
given that he was on the second floor when the alarm went off.
11

D. The penalty imposed is reasonable.

To determine whether a CMP is reasonable, I apply the factors listed in 42 C.F.R.

§ 488.438(f): (1) the facility’s history of noncompliance; (2) the facility’s financial
condition; (3) factors specified in 42 C.F.R. § 488.404; and (4) the facility’s degree of
culpability, which includes neglect, indifference, or disregard for resident care, comfort
or safety. The absence of culpability is not a mitigating factor. The factors in 42 C.F.R.
§ 488.404 include: (1) the scope and severity of the deficiency; (2) the relationship of the
deficiency to other deficiencies resulting in noncompliance; and (3) the facility’s prior
istory of noncompliance in general and specifically with reference to the cited
deficiencies.

I consider whether the evidence supports a finding that the amount of the CMP is at a
level reasonably related to an effort to produce corrective action by a provider with the
ind of deficiencies found, and in light of the section 488.438(f) factors. I am neither
bound to defer to CMS’s factual assertions nor free to make a wholly independent choice
of remedies without regard for CMS’s discretion. Barn Hill Care Ctr., DAB No. 1848 at
21 (2002); Cmty. Nursing Home, DAB No. 1807 at 22 et seg. (2002); Emerald Oaks,
DAB No. 1800 at 9 (2001); CarePlex of Silver Spring, DAB No. 1638 at 8 (1999).

Here, CMS imposed a penalty of $8,000 per-instance, which is in the higher range for a
per-instance CMP ($1,000-$10,000), but is modest considering what CMS might have
imposed. 42 C.F.R. § 488.408(e)(1)(iv); see Plum City Care Ctr., DAB No. 2272 at 18-
9 (2009) (observing that even a $10,000 per-instance CMP can be “a modest penalty
when compared to what CMS might have imposed”).

Except to argue that it was in substantial compliance so no penalty should have been
imposed, Petitioner does not challenge the amount of the CMP, so it has arguably waived
the issue. In any event, the December survey was a “Special Focus Certification
Survey,” which shows that the facility had a significant history of substantial
noncompliance. A facility becomes subject to special focus surveys if it “has consistently
demonstrated failure to maintain compliance,” and its practices have caused harm to
residents. A special focus facility must be surveyed at least once every six months. Act

§ 1819(£)(8).

Petitioner has not suggested that its financial condition affects its ability to pay this
relatively small CMP.

Applying the remaining factors, I find that the facility’s LSC deficiencies were
significant, putting the entire facility — residents and staff — at risk. The facility was at
heightened risk of fire spreading because not all staff knew how to activate the fire
alarms, and the smoke/fire barriers were compromised. Even more frightening, residents
and staff attempting to evacuate the building were likely to find themselves locked in. In
12

approving magnetic locks for the exit doors, the state agency had insisted that all staff be
capable of unlocking the doors. Yet, without the state agency’s knowledge or approval,
the facility cancelled staff’s means for disabling the locks, for which I find the facility
culpable.

For these reasons, | find this relatively small CMP reasonable.
IV. Conclusion

The facility was not in substantial compliance with multiple Life Safety Code
requirements, and the $8,000 per-instance penalty is reasonable.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

